DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informality:
Page 7, line 20: a space is missing between “14” and “that” (e.g. “14that” should read “14 that”). 
In the summary section, the specification suggests (page 4, lines 21-28) that a “narrowing taper” may be arranged “in an oblique section of the convolute”, “provided adjacent to an end of the convolute”, or is “provided midway between ends of the convolute”. However, the detailed description section merely discloses that the narrowing taper may be provided on an “S-bend” section (e.g., page 10, lines 4-8). The detailed description does not elaborate as to which embodiments shown in the figures, if any, correspond to the above configurations described in the summary section. 
As best understood, every embodiment shown in the figures includes a narrowing taper section “adjacent the ends” (i.e., the tapered ends of each convolute), as no other relevant depiction appears to be shown, but this is not clearly described in the specification. 
As best understood, figs. 7A-7D depict the narrowing taper at an “oblique section” (i.e. not at the ends nor midway between the ends), but this is not clearly described in the specification. 
As best understood, figs. 6A-6D depict the narrowing taper “midway between ends”, but this is not clearly described in the specification. 
Appropriate correction is required.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 1, 12, 18 & 19 are further objected to because of the following informality: 
Claim 1 recites “the center line C” in line 9, but later recites “a centerline C of the duct channel” in line 10 which raises two issues.
“a centerline C of the duct channel” should be recited before referring to “the centerline C”. 
Both instances should either read “center line” or “centerline” for consistency (note: “centerline” is used in later claims).
Claims 12, 18 & 19: “the narrowing taper section” should read “the narrowing taper”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “the fluid duct according to claim 7, wherein the convolutes are oriented such that overlapping end portions of each convolute are provided on an outer radius of the bent section”. However, claim 7 depends from claim 3, which is directed to the embodiment wherein the convolutes are interleaved pairs wrapping around between 180° and 360°.
As best understood in view of the specification, the limitation wherein the convolutes are oriented such that overlapping end portions of each convolute are provided on an outer radius of the bent section is a feature specific to the alternative embodiment wherein the convolutes wrap around the duct channel by a wrap-around angle of between 360° and 720° (i.e., the embodiment elected in parent application 17/042,457). 
The specification as originally filed does not appear to sufficiently describe an embodiment comprising both claimed features in combination and, further, it is unclear how a convolute could have overlapping end portions when the wrap-around angle is limited to 180°-360°. 
As a result, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7, 9-13 & 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “[t]he fluid duct according to claim 1 comprising a plurality of bellows” however, claim 1 recites “A fluid duct comprising…at least one bellows”. It is unclear if the “plurality of bellows” in claim 2 is further defining “at least one bellows” as recited in claim 1 (i.e., such that at least two bellows are required), or if the bellows recited in claim 2 are in addition to that of claim 1 (e.g. such that at least three bellows are required). 
Furthermore, it is unclear if the additional bellows required by claim 2, beyond the “at least one” recited in claim 1, are required to meet the additional limitations of claim 1 (e.g., comprising a plurality of convolutes with offset ends, etc.) or if they may be bellows of other designs (e.g., conventional bellows, etc.). 

Claim 3 recites “[t]he fluid duct according to claim 1, wherein the fluid duct comprises at least one bellows comprising convolutes that wrap around the tubular section by a wrap around angle O between 180° and 360°” which raises several issues. 
First, claim 1 recites “A fluid duct comprising…at least one bellows…comprising a plurality of convolutes…wherein at least one of said plurality of convolutes wraps around the duct channel with a wrap-around angle Ω of between 180° and 720°”. 
It is not clear if claim 3 is intending to establish a separate and distinct “at least one bellows” comprising second “plurality of convolutes”, or if claim 3 is merely further limiting the wrap around angle of the convolutes to be within the narrower range of 180° to 360° rather than 180° to 720° as in claim 1. 
If the second case is intended, then it also appears that “a wrap-around angle O” should read “the wrap-around angle Ω” or similar, although other grammatical changes may also be required. 
Finally, it is unclear if the convolutes wrapping “around the tubular section” in claim 3 is intended to differ in scope from the convolutes wrapping “around the duct channel” as described in claim 1. Otherwise, “the tubular section (11)” should at least read “the tubular base wall (11)”.

Claim 3 further recites “said convolutes” (line 4). If the convolutes recited in claim 3, line 3 are in fact different convolutes from those recited in claim 1, then it may be unclear which convolutes are “said convolutes” in line 4 of claim 3. 

Claim 4 recites “the wrap-around angle O”. If claim 3 and 4 are intending to further limit the wrap around angle Ω of claim 1, rather than establishing a new wrap-around angle, then this should read “the wrap-around angle Ω”.

Claim 7 refers to “the bellows”. If claim 3 is in fact establishing a second set of bellows, then it may be unclear if claim 7 is referring to the bellows of claim 1, the bellows of claim 3, or all bellows previously recited, etc.

Claim 9 recites “a centerline C of the bellows”. It is unclear if this is meant to be the same as the “centerline C of the duct channel” as recited in claim 1, or a different centerline C. 

Claim 10 recites “a plurality of convolutes”. It is unclear if this refers to the same “plurality of convolutes” as recited in claim 1, a subset of the “plurality of convolutes” of claim 1, or if this is intended to define additional, distinct convolutes. 

Claim 12 recites “wherein the narrowing taper section is provided midway between ends of the convolute”. However, claim 12 depends from claim 11 which recites “wherein the narrowing taper is arranged in an oblique section of the convolute”. As understood, the term “oblique” here refers to a section that is neither at the ends nor at the midpoint, but rather on a portion between the ends and the middle. Thus, the limitation of claims 11 & 12 appear to be mutually exclusive. As a result, the claim scope takes on an unreasonable degree of uncertainty. If claim 12 is attempting to change the location of the narrowing taper recited in claim 11 (rather than further define the location), then this claim may raise issues under 35 U.S.C. 112(d) as being of improper dependent form. 

Claim 13 recites “a plurality of said convolutes”. It is unclear if this refers to the same “plurality of convolutes” as claim 1, or if this is referring to a subset of the “plurality of convolutes” of claim 1. 

Claim 16 recites “the fluid duct according to claim 7, wherein the convolutes are oriented such that overlapping end portions of each convolute are provided on an outer radius of the bent section”. However, claim 7 depends from claim 3, which is directed to the embodiment wherein the convolutes are interleaved pairs wrapping around between 180° and 360°, which raises several issues. 
First, it is unclear how a convolute could have “overlapping end portions” when the wrap-around angle is limited to 180°-360°.
Additionally, as best understood in view of the specification, the limitation wherein the convolutes are oriented such that overlapping end portions of each convolute are provided on an outer radius of the bent section is a feature specific to the alternative embodiment wherein the convolutes wrap around the duct channel by a wrap-around angle of between 360° and 720° (i.e., the embodiment elected in parent application 17/042,457). 
As set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
As the specification does not appear to sufficiently describe an embodiment comprising both claimed features in combination, the limitations of claim 16 are seen as indefinite, when considered in combination with the limitations of the claims upon which it depends. 

Claim 18 recites “wherein the narrowing taper section is provided midway between ends of the convolute”. However, claim 18 depends from claim 17 which recites “wherein the narrowing taper is provided adjacent to an end of the convolute”. As understood, the terms “midway between ends” and “adjacent to an end” are mutually exclusive limitations. As a result, the claim scope takes on an unreasonable degree of uncertainty.
Claim 18 may have been intended to depend from claim 10, rather than claim 17. 
If claim 18 is attempting to change the location of the narrowing taper recited in claim 17 (rather than further define the location), then this claim may raise issues under 35 U.S.C. 112(d) as being of improper dependent form. 
Alternatively, claim 18 may have been intending to establish an additional narrowing taper midway between the ends (i.e., in addition to the narrowing taper adjacent the ends), however, this is not clearly set forth in the claims. 

Claim 19 recites “wherein the narrowing taper section is provided midway between ends of the convolute”. However, claim 19 depends from claim 9, which does not establish such a narrowing taper section (first recited in claim 10). If claim 18 was actually intended to depend from claim 17 as written, then claim 19 may have been intended to depend from claim 10 instead.

Claims recited in the section heading above but not specifically discussed are rejected due to dependency on at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, 13-15 & 17 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taitto (GB 1,220,975 A).
Regarding claim 1, Taitto discloses (fig. 1) a fluid duct comprising a tubular base wall (generally indicated at 2) surrounding a duct channel (i.e., see hollow channel within the duct) and at least one bellows (at 1) formed along a section of the tubular base wall, the bellows comprising a plurality of convolutes having a profile projecting radially from the tubular base wall (as shown in fig. 1), wherein at least one of said plurality of convolutes wraps around the duct channel with a wrap-around angle Ω of between 180° and 720° measured from a first end to a second end, the vertex of the wrap-around angle Ω at the centerline C (see below), said second end being offset in a flow direction F parallel to a centerline C of the duct channel by a non-zero offset distance D from the first end (see below).

Regarding the limitation wherein “at least one of said plurality of convolutes wraps around the duct channel with a wrap-around angle Ω of between 180° and 720° measured from a first end to a second end, the vertex of the wrap-around angle Ω at the centerline C”, as shown in figure 1, the bellows comprises a plurality of convolutes which wrap around the duct channel. Taitto explains that the portion 2 of the duct channel which is not corrugated (i.e. does not have convolutes) may extend between 5° and 180° of the pipe circumference (pg. 1, lines 72-74; published claim 9) . Thus, as is easily inferred, the plurality of convolutes disclosed by Taitto may wrap around the balance of the duct channel circumference (i.e. the wrap-around angle Ω of the convolutes being between 180° and 355°), within the claimed range of between 180° and 720°. 
Regarding the final limitation of “said second end being offset in a flow direction F parallel to a centerline C of the duct channel by a non-zero offset distance D from the first end”, Taitto explains that the convolutes (i.e. transverse corrugations) extend “either annularly or spirally with respect to the pipe axis” (pg. 2, lines 6-7; see also pg. 1, lines 11-14). As would be understood by a person having ordinary skill in the art, “annular” convolutes would have ends which are not offset in the flow direction parallel to the centerline, while “spiral” convolutes would have a second end offset in the flow direction by a non-zero offset distance from the first end. 
Thus, when the fluid duct of Taitto is configured with spiral convolutes as disclosed, the fluid duct would read on the limitation of “said second end being offset in a flow direction F parallel to a centerline C of the duct channel by a non-zero offset distance D from the first end”. 
As a result, all of the limitations of claim 1 are met. 
Regarding claim 8, the fluid duct of Taitto reads on the additional limitation wherein said convolutes of said at least one bellows are provided in a juxtaposed manner.
The examiner notes that one common and accepted definition of “juxtaposed” is “placed close together or side by side”. In view of at least this definition, the convolutes of the fluid duct of Taitto are seen as reading on “provided in a juxtaposed manner”. 

Regarding claim 9, the fluid duct of Taitto reads on the additional limitation wherein ends of the juxtaposed convolutes are substantially aligned along a virtual line that is substantially parallel to a centerline C of the bellows (see fig. 1; the ends of the convolutes are substantially aligned, parallel to the centerline of the bellows / duct). 

Regarding claims 10 & 17, the fluid duct of Taitto reads on the additional limitations wherein a plurality of convolutes are each provided with at least one narrowing taper having an axial width W' that is smaller than a width W, of a non-narrowed, non-tapered portion of the convolute; a radial height H' that is smaller than a radial height H of a non-narrowed, non-tapered portion of the convolute; or wherein W' and H' are smaller than W and H, respectively (as in claim 10); wherein the narrowing taper is provided adjacent to an end of the convolute (as in claim 17).
In particular, as can be seen in fig. 1, each of the convolutes is provided with a narrowing taper portion at / adjacent to the ends of the convolutes, wherein the narrowing tapers have at least a radial height smaller than a radial height, respectively, of non-narrowed, non-tapered portion of the convolute (i.e., as shown, each convolute has a narrowing portion adjacent the ends that tapers at least in radial height as compared to the rest of the convolute, as a transition to the tubular base wall).


Regarding claim 13, the fluid duct of Taitto reads on the additional limitation wherein the profile of a plurality of said convolutes is convex and protrudes radially outwardly from the tubular base wall (see fig. 1; see also pg. 1, lines 28-29: “the corrugating so formed may be rounded or they may have V- and/or U-profile”). 

Regarding claim 14, with respect to the limitation wherein the fluid duct is “for use as a fluid duct in an automotive engine compartment”, as set forth in MPEP § 2114(II), the manner of operating a device does not differentiate apparatus claims from the prior art. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case in the present instance.

Regarding claim 15, the fluid duct of Taitto reads on the additional limitation wherein the fluid duct is a blow molded or extruded polymer component. 
In particular, Taitto discloses that it is known to form such fluid ducts by extrusion (i.e., of a deformable blank) and then subsequently blow molding or vacuum forming the blank in a mold to achieve the final shape (pg. 1, lines 19-27).
Taitto further explains that “the materials used may be plastics material, either pure or in mixtures or in the form of copolymers” (pg. 1, lines 29-33; see also, pg. 1, lines 70-71). 
Thus, Taitto discloses that the fluid duct may be a blow molded and/or extruded polymer (e.g., plastic) component, as claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 13-15 & 17 (as understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2002/0062873; hereafter Nakagawa).
Regarding claim 1, Nakagawa discloses (figs. 1a – 2b; see also 3a & 3b) a fluid duct (1) comprising a tubular base wall (1a) surrounding a duct channel (see figs. 1d, 2a) and at least one bellows (1b) formed along a section of the tubular base wall, the bellows comprising a plurality of convolutes (2, 3, 4) having a profile projecting radially from the tubular base wall (figs. 1a, 1d, 2a), wherein at least one of said plurality of convolutes wraps around the duct channel with a wrap-around angle Ω (as shown) measured from a first end (1c; e.g., 1c’, 1c”, or 1c’’’, respectively) to a second end (1d; e.g., 1d’, 1d”, or 1d’’’, respectively), the vertex of the wrap-around angle Ω at the centerline, said second end (e.g., 1d) being offset in a flow direction (flow direction 23; see fig. 2a) parallel to a centerline of the duct channel by a non-zero offset distance D from the first end (as shown; see figs. 1a, 1c, 1d, 2a).
Regarding the remaining limitation of claim 1 wherein at least one of said plurality of convolutes wraps around the duct channel with a wrap-around angle Ω of between 180° and 720°, attention is drawn to figures 1(a) and 1(c) of Nakagawa.
As can be seen from figure 1a (annotated below), each of the convolutes wraps around the duct channel about two full revolutions, or approximately 720°. In the “un-wrapped” peripheral view shown in fig. 1c (also annotated below) the convolutes are shown as wrapping around almost exactly two full revolutions (i.e., 720°). 

    PNG
    media_image1.png
    510
    357
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    323
    420
    media_image2.png
    Greyscale


 







If Nakagawa is seen as disclosing a wrap-around angle of 720° (e.g., in fig. 1c), it is noted that this would read on the limitations wherein the wrap-around angle Ω is between 180° and 720°, as claimed. However, as the written description of Nakagawa does not expressly state the precise wrap-around angle shown, and as the angle in fig. 1(a) might be seen as being somewhat more than 720°, to promote compact prosecution, the following finding of obviousness is provided. 
As a preliminary matter with respect to the question of obviousness, it is noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the claimed ranges. While the specification describes the range of 180° to 720° as “advantageous” by providing bending flexibility while retaining elongation stiffness (e.g., page 8, lines 27-31), the examiner notes that these are understood to be predictable differences in properties, rather than evidence of criticality or unexpected results. As set forth in MPEP § 716.02, “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected”. 
In the instant case, as best understood, any differences between a fluid duct having a wrap-around angle falling within the claimed ranges and a fluid duct having a wrap-around angle of slightly more than 720° (as in Nakagawa) would have been predictable. 
Turning back to Nakagawa, as set forth in MPEP § 2144.05(I), it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [citing, e.g., Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)].  As such, in the event that Nakagawa is not seen as explicitly disclosing a wrap-around angle Ω of between 180° and 720°, that Nakagawa suggests a wrap-around angle which is merely close to the claimed range (as discussed above) is sufficient to establish a prima facie case of obviousness, absent any showing of unexpected results or criticality.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify fluid duct of Nakagawa by changing the wrap-around angle Ω of the plurality of convolutes from somewhat greater than 720° (i.e., just over two full revolutions, as suggested by the figures of Nakagawa) to between 180° and 720°, as applicant appears to have placed no criticality on the claimed range and since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP § 2144.05(I), citing, e.g., Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)].
As a result, all of the limitations of claim 1 are met, or are otherwise rendered obvious. 

Regarding claim 8, the fluid duct of Nakagawa reads on the additional limitation wherein said convolutes (2, 3, 4) of said at least one bellows (1b) are provided in a juxtaposed manner.
The examiner notes that one common and accepted definition of “juxtaposed” is “placed close together or side by side”. In view of at least this definition, the convolutes of the fluid duct of Nakagawa are seen as reading on “provided in a juxtaposed manner”. 
Regarding claims 10 & 17, the fluid duct of Nakagawa reads on the additional limitations wherein the plurality of convolutes (2, 3, 4) are each provided with at least one narrowing taper having an axial width W' that is smaller than a width W, of a non-narrowed, non-tapered portion of the convolute; a radial height H' that is smaller than a radial height H of a non-narrowed, non-tapered portion of the convolute; or wherein W' and H' are smaller than W and H, respectively (as in claim 10); wherein the narrowing taper is provided adjacent to an end of the convolute (as in claim 17).
In particular, as can be seen in at least figures 1(a), 1(b), and 2(b), each of the convolutes is provided with a narrowing taper adjacent to the ends of the convolutes, wherein the narrowing tapers have an axial width and a radial height smaller than an axial width and radial height, respectively, of non-narrowed, non-tapered portions of the convolutes (i.e., as shown, each convolute has a portion adjacent the ends that tapers in radial height and axial width as compared to the rest of the convolute). 
As a result, the limitations of claims 10 & 17 are met. 

Regarding claim 13, the fluid duct of Nakagawa reads on the additional limitation wherein the profile of a plurality of said convolutes (2, 3, 4) is convex and protrudes radially outwardly from the tubular base wall (1a). See figs. 1(a), 1(d), and 2(a).

Regarding claim 14, the fluid duct of Nakagawa reads on the additional limitation wherein the fluid duct is for use as a fluid duct in an automotive engine compartment (para. 3, lines 5-8: “the present invention is particularly useful for a duct to be used in an automobile, such as an intake or a supercharger duct of an engine…”; as understood, engine intake ducts and supercharger ducts would be at least partially located in an automotive engine compartment; see also para. 8, 17, 19, 28, 39, 41).
Additionally, as set forth in MPEP § 2114(II), the manner of operating a device does not differentiate apparatus claims from the prior art. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case in the present instance. 

Regarding claim 15, Nakagawa further discloses the additional limitation wherein the fluid duct is a blow molded or extruded polymer component (para. 42, lines 1-5: “…a bellows structure or hollow plastic product including a bellows section according to the present invention is preferably manufactured as a unit by a plastic molding technique, such as blow molding…”).

Claim 2 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Taitto as applied to claim 1 above, and further in view of Kramer, Jr. (US 6,102,078; hereafter Kramer).
Regarding claim 2, Taitto does not explicitly disclose the additional limitation wherein the fluid duct comprises a plurality of bellows, wherein at least two bellows are interconnected by at least one non-bellows tube portion.
Kramer teaches (fig. 10) a fluid duct (60) comprising a plurality of bellows (20’, 30’, 40’, 50’) wherein at least two bellows are interconnected by at least one non-bellows tube portion (25, 35, 45). Kramer suggests that “in some applications, it may be desired to have a length of tubing that includes uncorrugated axial length portions, as well as a plurality of corrugated length portions spaced apart from one another by uncorrugated length portions” (col. 1, lines 55-58). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid duct disclosed by Taitto to include a plurality of bellows, wherein at least two bellows are interconnected by at least one non-bellows tube portion, in view of the teachings of Kramer, especially considering that Kramer expressly suggests that such an arrangement may be desirable in some applications; or otherwise obvious as the use of a known technique (i.e. providing a fluid duct with a plurality of bellows, wherein at least two bellows are interconnected by a non-bellows tube portion, as in Kramer) to improve a similar device (i.e. the fluid duct of Taitto) in the same way (e.g. enabling the fluid duct to have multiple areas of flexibility, as provided by the bellows, permitting more complex installation geometry and/or improved vibration isolation; while also having areas of increased rigidity therebetween, as provided by the non-bellow portions, which may be required in certain areas, e.g., to ensure sufficient clearance from a hot or moving component and/or to provide for secure mounting locations, etc.).
As a result, the limitations of claim 2 are met, or are otherwise rendered obvious. 

Claim 2 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claim 1 above, and further in view of Kramer.
Regarding claim 2, Nakagawa does not explicitly disclose the additional limitation wherein the fluid duct comprises a plurality of bellows, wherein at least two bellows are interconnected by at least one non-bellows tube portion.
Kramer teaches (fig. 10) a fluid duct (60) comprising a plurality of bellows (20’, 30’, 40’, 50’) wherein at least two bellows are interconnected by at least one non-bellows tube portion (25, 35, 45). Kramer suggests that “in some applications, it may be desired to have a length of tubing that includes uncorrugated axial length portions, as well as a plurality of corrugated length portions spaced apart from one another by uncorrugated length portions” (col. 1, lines 55-58). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid duct disclosed by Nakagawa to include a plurality of bellows, wherein at least two bellows are interconnected by at least one non-bellows tube portion, in view of the teachings of Kramer, especially considering that Kramer expressly suggests that such an arrangement may be desirable in some applications; or otherwise obvious as the use of a known technique (i.e. providing a fluid duct with a plurality of bellows, wherein at least two bellows are interconnected by a non-bellows tube portion, as in Kramer) to improve a similar device (i.e. the fluid duct of Nakagawa) in the same way (e.g. enabling the fluid duct to have multiple areas of flexibility, as provided by the bellows, permitting more complex installation geometry and/or improved vibration isolation; while also having areas of increased rigidity therebetween, as provided by the non-bellow portions, which may be required in certain areas, e.g., to ensure sufficient clearance from a hot or moving component and/or to provide for secure mounting locations, etc.).
As a result, the limitations of claim 2 are met, or are otherwise rendered obvious. 

Claim 11 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claim 10 above, and further in view of Schaller (US 1,864,861).
Regarding claim 11, Nakagawa does not explicitly disclose the additional limitation wherein the narrowing taper is arranged in an oblique section of the convolute.
As understood, the term “oblique” here refers to a section that is between the ends and the middle.
Schaller teaches (fig. 2) a fluid duct comprising a bellows with a spiral convolute (14; see pg. 1, lines 80-84). As shown, the spiral convolute of Schaller has a largest radial height in the middle, and the portions between the middle and the ends narrow / taper at least in radial height toward the ends. Thus, Schaller may be seen as having a narrowing taper arranged in an oblique section of the convolute (i.e. between the middle and the ends). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid duct disclosed by Nakagawa to including a narrowing taper arranged in an oblique section of the convolute, in view of the teachings of Schaller, as the use of a known technique (i.e., providing a narrowing taper in an oblique section of a spiral convolute, as in Schaller) to improve a similar device (the fluid duct of Nakagawa, having similar spiral convolutes) in the same way (e.g., to provide varying degrees of flexibility/strength to different portions along the length of the bellows, etc.). 
As a result, the limitations of claim 11 are met, or are otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753